 



EXHIBIT 10.54
SECOND AMENDMENT TO THE
JOHN C. PLANT SUPPLEMENTAL RETIREMENT PLAN
          TRW Automotive Inc. (the “Company”) hereby adopts this Second
Amendment to the Executive Supplemental Retirement Plan (the “Second Amendment”)
established for John C. Plant (effective as of February 28, 2003) as amended
through the date hereof (the “Plan”).
RECITALS
A. The Company adopted and maintains the Plan for the benefit of John C. Plant,
its Chief Executive Officer (the “Executive”).
B. The Company desires to amend the Plan to provide that for purposes of the
reduction described in Section 2.01(a)(5) of the Plan, the benefits Executive is
entitled to receive under the UK Scheme shall be determined without regard to
any postretirement cost-of-living inflation adjustments.
          NOW, THEREFORE, the Plan is hereby amended, effective as of the date
hereof, as follows:

  1.   Section 2.01(a) is amended by eliminating the following sentences:

“Specifically for purposes of reflecting that benefits paid under the UK Scheme
are indexed with inflation, the amount calculated under Section 2.01(a)(5) shall
be determined on the basis of the following assumptions:
          (i) Rate(s) of future pension indexation assumed in the most recent
actuarial valuation of the UK Scheme; and
          (ii) Rates of mortality and interest prescribed in the US Qualified
Plan for purposes of determining amounts of monthly payment options.”
          and by replacing such sentences with the following:
“Notwithstanding anything to the contrary herein, the amount calculated under
Section 2.01 (a)(5) shall be determined without regard to any postretirement
cost-of-living inflation adjustments to the benefits payable under the UK
Scheme.”

  2.   Exhibit A. Exhibit A to the Plan is replaced with Exhibit A to this
Second Amendment.

 



--------------------------------------------------------------------------------



 



  3.   No Other Amendments; Effectiveness. Except as set forth in this Second
Amendment, the Plan is ratified and confirmed in all respects. This Second
Amendment shall be effective as of the date hereof     4.   Governing Law. This
Second Amendment shall be governed by and construed in accordance with the laws
of the State of New York, without regard to conflicts of laws principles
thereof.

EXECUTED this 27th day of November, 2006.

                  TRW Automotive Inc.    
 
           
 
  By:
Its:   /s/ David L. Bialosky
 
EVP and General Counsel    
 
           
 
                PARTICIPANT    
 
           
 
  By:   /s/ John C. Plant    
 
           
 
      John C. Plant    

 